THE THIRTEENTH COURT OF APPEALS

                                   13-14-00195-CV


                                   William Galusha
                                          v.
                                   Texas Gulf Bank


                                On Appeal from the
                      County Court of Matagorda County, Texas
                            Trial Cause No. CV13-6499


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED FOR WANT OF PROSECUTION in accordance with its opinion. Costs of

the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

June 12, 2014